                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                        SOUTHERN DIVISION

******************************************************************************
                                              *


WINSTON GREY BRAKEALL,                        *              CIV 18-4056
a/k/a Winston Brakeall,                       *
                                              *


               Plaintiff,                     *
        V.                                    *    ORDER GRANTING MOTION
                                              *       TO AMEND COMPLAINT
DENNIS KAEMINGK,                             *
Secretary of Corrections,                    *
individual and official capacity;             *
BRENT FLUKE,                                 *
Director ofPrison Operations,                *
individual and official capacity;            *
KRIS KARBERG,                                *
individual and official capacity; and        *
REBECCA A. SCHIEFFER,                        *
individual and official capacity;            *
                                             *


               Defendants.                   *
                                             *

******************************************************************************

       Pending before the Court is Plaintiff Winston Brakeall's ("Brakeall") motion to amend the
Complaint,Doc.28. The motion has been fully briefed by the parties and,for the following reasons,
the motion will be granted.


       Brakeall requests leave to add abreach ofcontract claim and requestfor specific performance
of a promise by the South Dakota Department of Corrections to provide inmates with access to
counsel and to authorize and pay for counsel to provide them with legal expertise and assistance as
part ofa settlement agreement executed in 1999 with certain individual inmate litigants. Defendants
object on the grounds that the amendment would be futile because: "(1) the Court lacks subject
matter jurisdiction to enforce a private settlement agreement; (2) Brakeall is not a third-party
beneficiary of the agreement;(3)the settlement agreement has been effectively rescinded; and(4)
the agreement is not specifically enforceable under South Dakota law."(Doc. 38.)
       "The Federal Rules ofCivil Procedure liberally permit amendments to pleadings." Dennis
V. Dillard Dep't Stores. Inc., 207 F.3d 523, 525 (8th Cir. 2000); see also Fed.R.CIV.P. 15(a)(2)
("The court should freely give leave whenjustice so requires."). A timely motion to amend pleadings
should normally be granted under Rule 15(a)absent good reasons to the contrary. See Popp Telcom
V.American Sharecom,/nc.,210F.3d928,943(8th Cir.2000). A district court appropriately denies
the motion to amend if"there are compelling reasons such as undue delay, bad faith, or dilatory
motive, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice
to the non-moving party, or futility of the amendment." Moses.com Sec., Inc. v. Comprehensive
Software Sys., Inc.,406 F.3d 1052, 1065 (8th Cir. 2005)(internal marks omitted).


       Because Brakeall's breach of contract claim is so related to the civil rights claims asserted
by him that it forms part of the same case or controversy, it satisfies the requirements for
supplemental jurisdiction imder 28 U.S.C. § 1367,and this Court will exercisejurisdiction over it.


       At this stage the Coiut is unable to conclude that Brakeall's breach ofcontract and specific
performance claims are futile. What impact the settlement agreement has on Brakeall's claims will
be decided at trial. Accordingly,


       IT IS ORDERED that the Motion for Leave to Amend, doc. 28, is granted.


       Dated this       day of November,2018.

                                             BY THE COURT:




                                             sawrence L. Piersol
                                             United States District Judge
ATTEST:
MATTHEW W.THELEN,Clerk
               ~ 

                 ·





By.
               Deputy
